UNITED STATES COURT OF APPEALS
                        For The Fifth Circuit

                    ____________________________

                            No. 99-31277
                    ____________________________

                 In The Matter Of: LINDA VENUS MAYER
                                                             Debtor,

               WALTER J. BLANCHARD, JR; PAUL BLANCHARD
                                                          Appellees,

                                 v.

                         CYNTHIA LEE TRAINA
                                                          Appellant.

          _____________________________________________

          Appeal from the United States District Court
              For the Eastern District of Louisiana
                          (97-CV-348-C)
          _____________________________________________
                         August 16, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant, Cynthia Traina, Chapter 7 trustee for the

debtor, Linda Mayer (“Debtor”) appeals from the district court’s

order granting summary judgment in favor of the Debtor’s sons (the

“Blanchards”) and rejecting the Trustee’s attempt to avoid a

transfer from the Debtor to her sons.    According to Trustee, the

district court erred in granting summary judgment because the

evidence she introduced created an issue of material fact as to


     *
          Pursuant to 5th CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th CIR. R.
47.5.4.
Debtor’s insolvency on the date of the transfer to the Blanchards.

We disagree.

     We affirm essentially for the reasons assigned in the district

court’s opinion of September 29, 1999.     We agree with the district

court that Trustee failed to contradict Ms. Piatolly’s affidavit

asserting that the “Shepard Litigation” had a value of, at least,

$75,000.      Ms. Piatolly was not disqualified from making this

valuation simply because she was an attorney involved in the

litigation.      Under   these   circumstances,   the   district   court

correctly concluded that Debtor was not insolvent on December 7,

1994, the date of the challenged transfer.

     AFFIRMED.